Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on December 16, 2020.
Claims 3, 10, 12-17, and 23-26 have been previously cancelled. Claims 1-2, 4-9, 11, 18-22, 27-32 are currently pending in the application. Claims 30-32 are withdrawn pursuant to a previous requirement of restriction/election set forth in this Office action, accordingly claims 1-2, 4-9, 11, 18-22, 27-29 are considered in this Office action, with claims 1-2, 5-6, 8, 19-21-22, 27-28 amended.
The objection to Drawings has been withdrawn in response to Applicant’s submission of amended replacement drawing sheets.
The rejection of claims 1, 2, 5, 8, 19, 21, 22, 27, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments and arguments.
Because claims 1-2, 5-6, 8, 19-21-22, 27-28 have been amended, the rejection of those claims, and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 5 recites “wherein the further comprises a nozzle”. It is not clear what element further comprises the nozzle, e.g. the system, or the clearing device. This rejection affects all claims dependent on claim 5.
Claim 5 recites “a nozzle configured to project a pressurized stream of fluid onto the sensor cover”. It is not clear whether the recited fluid is the same fluid, as the fluid recited in claim 1, or a different fluid. It is further not clear, whether the nozzle is a part of the clearing device configured to project a pressurized stream of fluid received from the blower, is another element also connected to the blower to receive the output of the pressurized fluid, or a different element connected to a different source of pressurized fluid. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. As the original disclosure clearly defines fluid being a gas and a cleaning solution being a liquid (see Office action mailed on October 6, 2020, para 21), for the purpose of this examination and based on the original disclosure 
Claim 6 recites “a pump for providing the nozzle with the fluid”. As the original disclosure teaches different types of pumps: a pump (455) configured to supply liquid (para 52), and a pump that can be a part of the blower to supply gas (para 49), it is not clear which type of pump is recited in claim 6. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination and based on the original disclosure as filed, it is interpreted as “a pump for providing the nozzle with the cleaning solution”. Correction is required. This rejection affects claim 7.
Claim 8 recites “a pump for providing the clearing device with a cleaning fluid”. As the original disclosure teaches different types of pumps: a pump (455, para 52) configured to supply a cleaning solution, and a pump that can be a part of the blower to supply a gas (para 49), it is not clear which type of pump is recited in claim 8. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. For the purpose of this examination and based on the original disclosure as filed, it is interpreted as “a pump for providing the clearing device with a cleaning solution”. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice (US 2018/0015907 A1), hereinafter Rice.
Regarding claim 27, Rice discloses a clearing device (240, e.g. Figs. 2A-E) having an input (270) configured to receive the pressurized fluid (para 40), and an output channel (slit opening, para 43). The preamble “" does not have patentable weight because it merely recites the intended use of the clearing device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2111. Further, Rice discloses that the clearing device is for clearing a sensor cover housing one or more sensors, as claimed.
The recitations that the input receives pressurized fluid from a blower, that the blower is triggered by one or more processors to output pressurized fluid when a threshold number of debris or contaminants present on the sensor cover is detected; and that the clearing device is configured to clear a sensor cover of debris or contaminants by providing a pressurized stream of fluid from the output channel against the sensor cover as the sensor cover is rotated, are interpreted as a recitation of the intended use of the claimed clearing device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The manner of operating an apparatus does not differentiate an 
Regarding claim 29, the recitation “the clearing device is configured to apply the pressurized stream of fluid against the sensor cover to progressively move the debris or contaminants to different positions of the sensor cover until the debris or contaminants is ejected from the sensor cover” is interpreted as a recitation of the intended use of the claimed clearing device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). The clearing device disclosed by Rice satisfies the positively recited structural limitations, and thus, it is capable to perform the claimed function if utilized in the corresponding system. 
Claims 27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freers et al. (US 2012/0273070 A1), hereinafter Freers.
Regarding claim 27, Freers discloses a clearing device (10, e.g. Fig. 1) having an input (22) configured to receive the pressurized fluid (para 31), and an output channel (20). The recitations that the clearing device is for clearing a sensor cover housing one or more sensors, that the input receives pressurized fluid from a blower, that the blower 
Regarding claim 28, Freers discloses that the output channel (20) has a plurality of segments (26), each segment formed by angled separator strips (24), that the discharge orifices (26) are tooled at a desired angle to provide an optimized air stream of pressurized air at the desired angle as it is discharged from the apparatus (para 35), an angled shelf (angled wall segment, Fig. 5), and a gap adjacent to the angled shelf and arranged to provide a path for the pressurized fluid (Fig. 5).
Regarding claim 29, the recitation “the clearing device is configured to apply the pressurized stream of fluid against the sensor cover to progressively move the debris or contaminants to different positions of the sensor cover until the debris or contaminants is ejected from the sensor cover” is interpreted as a recitation of the intended use of the claimed clearing device, as discussed above. The clearing device disclosed by Freers is capable to perform the claimed function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9, 11, 18, 20, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt and Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka.
Regarding claims 1 and 27, Schmidt discloses a system for clearing sensors (e.g. Fig. 2A) comprising a sensor cover (210) configured to house one or more sensors (130, paras 35, 37); a sensor motor (225) configured to rotate the sensor cover (para 38), a debris sensor (electro-magnetic receiver measures opacity as an indicator whether the sensor cover is dusty or dirty, para 41); one or more processors (computer 110) operatively coupled with the debris sensor (para 41) and the cleaning system (para 48); a blower (electrical air blower, para 46) configured to output pressurized fluid when the debris sensor detects that the sensor cover is blocked due to dust and dirt (opacity 
Schmidt discloses that the sensors (130) may include a variety of devices, such as one or more camera, radar, infrared, and/or LIDAR sensors, and that the computer (110) is programmed to receive data from a variety of sensors (para 35), to determine the opacity of the sensor cover ( 215) based on measurements of the debris sensor (electro-magnetic receiver), to compare the determined opacity to the predetermined opacity threshold, and when the opacity exceeds a predetermined threshold, to determine that the sensor cover is blocked (para 41) and that the cleaning is warranted, and to actuate a cleaning system (para 41). Thus, the one or more processors of the computer 110 are coupled with the debris sensor and the blower, and trigger, i.e. activate, the cleaning system, including providing the pressurized fluid when the debris sensor detects that degree of dirtiness of the sensor cover exceeds the threshold. The measurement of opacity of the sensor cover is related to a degree of blockage of the sensor cover and thus, it is a characteristics representing the number of debris or contaminants present on the sensor cover, in the broadest reasonable interpretation. As an alternative secondary interpretation of the claimed detection of a number of debris or contaminants, Tanaka teaches a camera washing system (e.g. Fig. 5) comprising a 
Activation of the cleaning system disclosed by Schmidt implicitly teaches activating the blower, as the blower is a part of the clearing system. Tanaka further teaches triggering the cleaning system including triggering an air pump (S104, Fig. 7) when it is determined that lens of camera has dirty surface (S102, Fig. 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the controller of Schmidt with explicitly triggering the blower when activating the cleaning system, as taught by Tanaka, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Triggering the blower when the cleaning system is activated to clean the sensor cover is known in the prior art, as taught by Tanaka. Modifying the processor of Schmidt to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of ensuring that the blower is operating when the cleaning is started, rendering this limitation obvious.
Regarding claim 5, Schmidt discloses a nozzle (245) configured to project a cleaning solution (washer fluid) onto the sensor cover (e.g. Fig. 2A, para 47).
Regarding claim 6, Schmidt discloses a pump (280) for providing the nozzle with the cleaning solution (e.g. para 47).
Regarding claim 7, Schmidt discloses that the nozzle (245) is connected to the pump (280) via a conduit (275, e.g. Fig. 2A, para 47).
Regarding claim 9, in the system disclosed by Schmidt in Figs. 2B and 2C, the clearing device is positioned during operation such that it is outside of a field of 
Regarding claims 11 and 29, the recitation “the clearing device is configured to apply the pressurized stream of fluid against the sensor cover to progressively move the debris or contaminants to different positions of the sensor cover until the debris or contaminants is ejected from the sensor cover” is interpreted as a recitation of the intended use of the claimed clearing device, as discussed above. The clearing device in the clearing system disclosed by Schmidt is capable to perform the claimed function. 
Regarding claim 18, Schmidt discloses a second nozzle (245, para 49). The disclosed nozzle is interpreted as a second clearing device, absent further recitation of structural features of the claimed second clearing device. As an alternative interpretation of the claimed second clearing device as having the same structure as the clearing device recited in claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate clearing device in the system of Schmidt as needed, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. 
Regarding claim 20, Schmidt discloses that the sensor cover (210) is mounted to a vehicle (e.g. Fig. 1, para 35).
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka, and Rice (US 2018/0015907 A1), hereinafter Rice.
The reliance of Schmidt and Tanaka is set forth supra.
Regarding claim 2, Schmidt does not disclose that the output channel has a plurality of segments. Rice teaches a system for clearing sensors (300, e.g. Fig. 3B, para 47) comprising a sensor cover (390, 392) configured to house one or more sensors (LIDAR sensors); and a clearing device (381, Fig. 3G) having an output channel having a plurality of segments (two shown in Fig. 3G). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the output channel in the clearing system of Schmidt with multiple segments taught by Rice for the predictable result of outputting pressurized fluid, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having clearing devices with the outlet channel comprising a plurality of segments is known, as taught by Rice. Modifying the clearing system of Schmidt with such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of allowing selectively directing pressurized fluid towards different parts of the sensor cover, rendering this limitation obvious.
Regarding claim 9, as an alternative, secondary interpretation of the claimed configuration of the clearing device, Rice teaches that the air knives (380-382, para 55) are positioned during operation such that the clearing device is outside of a field of operation of the one or more sensors (e.g. Fig. 3G). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the clearing system of Schmidt with positioning of the clearing device outside of the sensor‘s field of operation, taught by Rice for the predictable result of not interfering with the data collection by the sensors, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Having clearing devices positioned outside of the field of operation is known in the prior art, as taught by Rice. Modifying the clearing system of Schmidt with such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of allowing eliminating interference of the clearing device with the data collection by the sensor, rendering this limitation obvious.
Claims 2, 19, 21-22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka, Freers et al. (US 2012/0273070 A1), hereinafter Freers, and Bhat (US 7,461,797 B2), hereinafter Bhat.
The reliance of Schmidt and Tanaka is set forth supra.
Regarding claim 2, Schmidt does not disclose the clearing device having an output channel with a plurality of segments. Freers teaches a clearing device (10, e.g. Fig. 1) including an inlet (22), an output channel (20), and that the clearing device has a 
Regarding claim 19, Freers teaches that the clearing device has a plurality of segments (26, e.g. Fig. 4, para 34), that each segment is formed by angled separator strips (24) and includes an angled shelf (angled wall portion, Fig. 5), and that the discharge orifices (26) are tooled at a desired angle to provide an optimized air stream of pressurized air at the desired angle as it is discharged from the apparatus (para 35).
Regarding claims 21 and 28, the clearing device of Frees comprises a gap adjacent to the angled shelf (Fig. 5), and it is capable to provide a path for the pressurized fluid within the clearing device.
Regarding claim 22, in the system of Schmidt modified with the clearing device of Freers, the pressurized stream of fluid is capable to bend (diffuse) s as it exits the clearing device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka, and Hoetzer et al. (US 2003/0155001 A1), hereinafter Hoetzer.
The reliance of Schmidt and Tanaka is set forth supra
Regarding claim 4, Schmidt does not disclose a heater disposed between the clearing device and the blower. Hoetzer teaches a system (e.g. Fig. 7) for clearing a sensor comprising a sensor cover (2) configured to house the sensor (71); an clearing device (3) configured to provide a pressurized stream of fluid (4) against the sensor cover (e.g. Fig. 7, para 29); and a heater provided for the gas or air supply system for heating supplied gas (para 30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the system of Schmidt and Tanaka with the heater of Hoetzer, by placing the heater of Hoetzer between the clearing device and the blower of Schmidt for the predictable result of heating the pressurized stream of fluid supplied to the clearing device, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The gas heaters are known in the art of the sensor clearing, as taught by Hoetzer; and one of ordinary skill in the art would consider inclusion of the heater for the reasons of improved clearing of the sensor cover, e.g. removing ice. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2018/0265048 A1), hereinafter Schmidt, Tanaka et al. (US 2013/0092758 A1), hereinafter Tanaka, and Gokan et al. (US 2015/0203077 A1), hereinafter Gokan.
The reliance of Schmidt and Tanaka is set forth supra.
Regarding claim 8, Schmidt discloses a pump (280) for providing the nozzle (245) with the cleaning solution (washer fluid) from the fluid container (para 47), and that the nozzle (240) is configured to project air (para 46). Schmidt does not disclose that the nozzle (240) is also provided with the cleaning solution. Gokan teaches a system for clearing sensors (e.g. Fig. 2a) comprising a sensor housing (1), a sensor cover (1a); and a clearing device (7) configured to provide a pressurized stream of fluid against the sensor cover (e.g. Fig. 2), and that the clearing device (7) is provided with a compressed air (6) and/or with a cleaning solution (4) via a pump 3 (para 19). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the system of Schmidt with connection of the clearing device to the pump supplying the cleaning solution, taught by Gokan for the predictable result of discharging the cleaning solution from the clearing device, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Clearing devices discharging the cleaning solutions onto the sensor cover are known in the prior art, as taught by Gokan. Modifying the system of Schmidt with such capability would be recognized by one in the art as being an improvement, yielding the predictable result of improved cleaning, rendering this limitation obvious.

Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: Lu (US 2013/0300869 A1) teaches a lens pollution detection system comprising a debris sensor (camera) and a processor configured to determine that the sensor lens is dirty when the debris sensor detects that there is a threshold number of debris or contaminants present on the sensor cover (by calculating a number of blocked photosensing elements from the collected image, e.g. Abstract, Fig. 6).

Allowable Subject Matter
Claim 1 as currently presented is rejected, however the prior art rejection could be overcome if claim 1 is amended to better define the configuration and the orientation of the outlet channel of the clearing device relative to the rotating sensor cover, for example, that the output channel is in a form of an elongated slot defined by a spacing between two flat surfaces, that the elongated slot extends across a surface of the sensor cover parallel to a rotational axis of the sensor cover, and comprises a plurality of outlet slits formed by separator strips arranged between the two flat surfaces, wherein the separator strips are transverse to the two flat surfaces and are inclined relative to an outer edge of the output channel and configured to directing streams of the pressurized fluid in an inclined direction relative to the surface of the sensor cover. Such configuration allows to generate a curtain of pressurized fluid while directing the streams of the pressurized fluid in an inclined downward direction relative to the sensor cover without having to tilt the body of the clearing device, thus eliminating a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                  

/Joseph L. Perrin/Primary Examiner, Art Unit 1711